Citation Nr: 1452250	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  07-34 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date prior to December 2, 2004, for the award of service connection for degenerative joint disease of the right knee.

2.  Entitlement to an effective date prior to August 29, 2005, for the award of service connection for adjustment disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to a compensable initial evaluation for adjustment disorder, prior to September 15, 2008.

6.  Entitlement to a compensable initial evaluation for left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica.

7.  Entitlement to an effective date prior to August 1, 2011, for the award of service connection for left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica, to include whether there was clear and unmistakable error in a June 1978 rating decision in failing to grant service connection for this condition.

8.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006, October 2007, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In April 2010, the Board issued a decision which withdrew, at the Veteran's request, his appeal concerning the issue of entitlement to an evaluation in excess of 30 percent for adjustment disorder, since September 15, 2008.  Accordingly, this issue is no longer before the Board.

The Board's April 2010 decision remanded the remaining claims on appeal for further development, which included a claim of entitlement to an effective date prior to December 2, 2004, for the award of service connection for degenerative joint disease of the left knee, as well as a newly raised intertwined claim of clear and unmistakable error (CUE) in a June 1978 rating decision that denied service connection for a left knee disability.  

In an April 2011 rating decision, the RO found that there was CUE in the June 1978 rating decision denying service connection for a left knee disability.  The RO then granted service connection for degenerative joint disease of the left knee, effective March 8, 1978; and assigned to this condition a 10 percent initial evaluation from March 8, 1978, a temporary 100 percent evaluation from March 8, 1996; followed by a 10 percent evaluation beginning on May 1, 1996.  This rating decision resolved the Veteran's earlier effective date claim concerning his left knee disability.

At his May 2014 Travel Board hearing, the Veteran raised the issues of whether new and material evidence has been submitted to reopen his claims of entitlement to service connection for lumbar spine and bilateral hip disabilities.  These issues have not been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board's decision below addresses the issues of entitlement to an earlier effective date for the award of service connection for degenerative joint disease of the right knee; entitlement to an earlier effective date for the award of service connection for adjustment disorder; and entitlement to a compensable initial evaluation for adjustment disorder, prior to September 15, 2008.  The remaining issues are addressed in the Remand portion of the decision below and are remanded to the RO.  



FINDINGS OF FACT

1.  On December 2, 2004, the Veteran filed his original claim seeking service connection for a right knee disability.

2.  In an October 2007 rating decision, the RO granted entitlement to service connection for degenerative joint disease of the right knee, effective December 2, 2004.

3.  The evidence of record does not show a formal or informal claim to reopen the issue of service connection for a right knee disability prior to December 2, 2004.

4.  In a July 1991 rating decision, the RO denied entitlement to service connection for a chronic nervous condition, claimed as a mental disorder.  The Veteran was notified of this decision that same month, but did not file a timely substantive appeal.

5.  On August 29, 2005, the Veteran filed an informal claim to reopen the issue of entitlement to service connection for a psychiatric disorder, claimed as depression.  

6.  In an October 2007 rating decision, the RO reopened and granted entitlement to service connection for adjustment disorder, effective August 29, 2005.

7.  The evidence of record does not show a formal or informal claim to reopen the issue of service connection for a psychiatric disorder prior to August 29, 2005.

8.  Prior to September 15, 2008, the Veteran's adjustment disorder was manifested by symptoms of depressed mood, limited insight, good eye contact, goal oriented and logical speech, no impairment of thought processes or communications, good memory, good judgment, no panic attacks, no homicidal or suicidal ideation, and no signs or symptoms of psychosis; no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; and a Global Assessment of Functioning (GAF) score of 60.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 2, 2004, for the award of service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2014).

2.  The criteria for an effective date prior to August 29, 2005, for the award of service connection for adjustment disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2014).

3.  The criteria for an initial evaluation of 10 percent, but no more, for adjustment disorder, prior to September 15, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2014).

      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, a March 2006 letter to the Veteran informed him that an effective date for the award of benefits would be assigned if a service connection claim was granted, and the letter discussed the factors considered in establishing the effective date.  Moreover, a July 2008 letter informed the Veteran how VA determines a disability rating.  Therefore, no further notice as to issues being adjudicated herein is required.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for the Veteran's earlier effective date claims, the outcome of these issues rests with evidence that is already in the claims file.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Thus, no reasonable possibility exists additional assistance would aid in substantiating the Veteran's claim herein.

As for the Veteran's claim seeking an initial evaluation for adjustment disorder, prior to September 15, 2008, the Veteran underwent a VA examination for mental disorders in June 2006.  The examiner reviewed the Veteran's claims file, reviewed with the Veteran his mental health history, conducted a mental status examination, and listed findings concerning the severity of this condition along with supporting rationale for the opinions expressed.  Thus, the Board finds this examination adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

II. Legal Criteria

A.  Earlier Effective Date Claims

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The effective date of a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r); see Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").  Unless specifically provided, the effective date will be assigned based on the facts as found.  38 C.F.R. § 3.400(a). 

Any claim for a benefit that is received after final disallowance of an earlier claim will be considered a reopened claim if accompanied by new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.160(e) (2014).  

i.  Right Knee Disability

The Veteran is seeking an effective date prior to December 2, 2004, for the award of service connection for degenerative joint disease of the right knee.  On December 2, 2004, more than one year following his discharge from service, the Veteran filed his original claim seeking service connection for a right knee disability.  In an October 2007 rating decision, the RO granted entitlement to service connection for degenerative joint disease of the right knee, effective December 2, 2004.

Based upon a longitudinal review of the record, the Board concludes that a formal or informal claim seeking service connection for a right knee disability is not shown prior to December 2, 2004.  Under 38 C.F.R. 3.400(b), where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  The date of claim in this case is December 2, 2004, the current effective date.  There simply is no provision under the law that would allow for an effective date prior to December 2, 2004.  The Veteran did not file his right knee claim within one year of separation from the military and, indeed, never filed a claim for a right knee disability prior to December 2, 2004.  See also 38 C.F.R. §§ 3.155, 3.157.  For these reasons, an earlier effective date is not warranted. 

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation, and therefore, an earlier effective date for the grant of entitlement to service connection for degenerative joint disease of the right knee is not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).

ii. Adjustment Disorder

The Veteran is seeking an effective date prior to August 29, 2005, for the award of service connection for adjustment disorder.  In April 1991, the Veteran filed his original claim seeking service connection for a mental disorder.  In a July 1991 rating decision, the RO denied entitlement to service connection for a chronic nervous condition.  Although notified of this decision that same month, the Veteran did not file a timely substantive appeal and no additional evidence was received within the appeal period.  Accordingly, the July 1991 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

On August 29, 2005, the Veteran filed an informal claim to reopen the issue of entitlement to service connection for a psychiatric disorder, claimed as depression.  
By an October 2007 rating decision, the RO reopened and granted entitlement to service connection for adjustment disorder, effective August 29, 2005.

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to August 29, 2005, is not warranted for the grant of service connection for the Veteran's adjustment disorder.  38 C.F.R. § 3.400(r).  The evidence of record does not show a formal or informal claim to reopen the issue of service connection for a psychiatric disorder prior to August 29, 2005.  

The Board also finds no basis for reconsideration of the July 1991 rating decision pursuant to 38 C.F.R. § 3.156(c).  At the time of the July 1991 rating decision, the record included the Veteran's service treatment records for his period of active duty service.  Thus, these records did not serve as the basis to reconsider and for an award of service connection for a psychiatric disorder.  38 C.F.R. § 3.156(c)(3), (4). 

An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no evidence of a claim to reopen the issue of entitlement to service connection for an adjustment disorder prior to August 29, 2005, there is no legal basis upon which to assign an effective date prior that date.  

II.  Increased Evaluation for Adjustment Disorder, prior to September 15, 2008.

The Veteran is seeking entitlement to a compensable initial evaluation for his service-connected adjustment disorder, prior to September 15, 2008.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

The Veteran's service-connected adjustment disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9499-9410, which directs that a General Rating Formula for Mental Disorders be applied.  The General Rating Formula for Mental Disorders provides that when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication a noncompensable evaluation is assigned.  38 C.F.R. § 4.130, Diagnostic Code 9410.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to symptoms identified as:  depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  Id.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Id.

On August 29, 2005, the Veteran filed a claim seeking service connection for depression.  

In June 2006, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veterans claims file had been reviewed.  The report noted the Veteran's complaints of depression due to pain and being unable to exercise.  Mental status examination revealed that the Veteran was neatly and cleanly dressed in casual clothes, with good hygiene and grooming.  He was cooperative, pleasant, and appeared in good spirts.  He was oriented fully oriented, exhibited good eye contact, and his mood was appropriate.  There was no impairment of thought process or communications, no delusions, no current hallucinations, and no panic attacks.  The Veteran denied any suicidal or homicidal ideation.  The report noted that his long and short-term memory were good, speech was goal oriented and logical.  His mood was described as depressed, and the report noted a history of impaired impulse control.  There were no signs of symptoms or psychosis, insight was limited, and judgment was good.  The report concluded with diagnoses of adjustment disorder with depressive features; alcohol abuse and dependence in remission; polysubstance abuse and dependence in remission; and personality disorder.  The examination also listed a GAF score due to adjustment disorder of 60.  

At a July 2007 hearing before the Board, the Veteran testified that his bilateral knee disabilities limit his physical activities and that this was very depressing.

After reviewing the Veteran's claims file, the Board concludes that the Veteran's adjustment disorder, prior to September 15, 2008, warrants an initial evaluation of 10 percent.  Prior to September 15, 2008, the Veteran's adjustment disorder was manifested by depressed mood, limited insight, good eye contact, goal oriented and logical speech, no impairment of thought processes or of communications, good memory, good judgment, no panic attacks, no homicidal or suicidal ideation, and no signs or symptoms of psychosis.  The June 2006 VA examination listed a GAF score of 60.  Although this score indicates moderate impairment, it is at the low end of this level of impairment with a GAF score of 61 indicating mild impairment.  See DSM-IV, at 32.  Nevertheless, the GAF score is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

The evidence supports a 10 percent evaluation, but no more, for the Veteran's service-connected adjustment disorder.  Treatment records during this time frame are essentially silent as to the Veteran's psychiatric disorder.

The June 2006 VA examination listed a GAF score of 60.  Although this score indicates moderate impairment, it is at the low end of this level of impairment with a GAF score of 61 indicating mild impairment.  See DSM-IV, at 32.  Nevertheless, the GAF score is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).  The Veteran's adjustment disorder was shown to have been manifested by depressed mood, limited insight, good eye contact, goal oriented and logical speech, no impairment of thought processes or of communications, good memory, good judgment, no panic attacks, no homicidal or suicidal ideation, and no signs or symptoms of psychosis.  Based on the totality of the evidence of record, to include the clinical examinations and the Veteran's statements, the manifestations of the Veteran's adjustment disorder are at most analogous to the criteria of a 10 percent evaluation, prior to September 15, 2008.  Symptoms such as suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events that result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks has not been shown.  

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected psychiatric disorder was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9410, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  When comparing the disability picture of the Veteran's adjustment disorder prior to September 15, 2008, with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent evaluation assigned herein.  Ratings in excess of the assigned evaluation are provided for certain manifestations of the service-connected adjustment disorder, but the evidence of record does not demonstrate that such manifestations have been present in this case.  Therefore, the 10 percent evaluation assigned herein is adequate and no referral is required.  Id.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric, the evidence shows no distinct periods of time during the period on appeal, when the Veteran's service-connected psychiatric disorder varied to such an extent that a rating greater or less than the 10 percent assigned herein would be warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the claim for an evaluation in excess of the 10 percent prior to September 15, 2008.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126; See Hart, 21 Vet. App. at 507. 


ORDER

An effective date prior to December 2, 2004, for the award of service connection for degenerative joint disease of the right knee is denied.

An effective date prior to August 29, 2005, for the award of service connection for adjustment disorder is denied.

An initial evaluation 10 percent for adjustment disorder, prior to September 15, 2008, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran is seeking increased initial evaluations for his degenerative joint disease of the right and left knees and for his left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica.  The Veteran is also seeking an effective date prior to August 1, 2011, for the award of service connection for his left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica, and entitlement to a total disability rating based upon individual unemployability (TDIU).


A.  Bilateral Degenerative Joint Disease of the Knees

A review of the Veteran's testimony, as well as a July 2014 private medical opinion letter from D.M., M.D., indicates that the Veteran's bilateral knee disabilities have increased in severity since the most recent VA examinations of these disabilities were conducted in March 2011.  Moreover, the Veteran has reported the existence of additional pertinent medical records, including hospitalization records relating to left knee surgery warranting an additional temporary total disability rating.

Under these circumstances, the RO must obtain the Veteran's updated and missing treatment records, and then schedule him for a new VA examination to determine the current severity of his service-connected degenerative joint disease of the right and left knees. 38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

B.  Left Lower Extremity Musculocutaneous Nerve and External Cutaneous Nerve Peripheral Neuropathy with Meralgia Paresthetica

In March 2014, the RO issued a rating decision granting service connection at a noncompensable evaluation for left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica, effective August 1, 2011.

The Veteran subsequently filed a timely notice of disagreement contesting both the initial evaluation assigned to this disability, as well as the effective date for the award of service connection.  In support his earlier effective date claim, the Veteran contends there was CUE in a June 1978 rating decision in failing to grant service connection for this disability.

Although the RO has considered whether CUE was present in the June 1978 rating decision as it concerned the Veteran's left knee disability, it did not address the Veteran's current contention which is that the June 1978 decision should have included a grant of service connection for a left leg neurological disorder.  Each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

Under these circumstances, the RO must issue a statement of the case addressing the issues of entitlement to an effective date prior to August 1, 2011, for the award of service connection for left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica, to include whether there was CUE in a June 1978 rating decision by failing to grant service connection for this disability; and entitlement to a compensable evaluation for left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica.  Manlincon v. West, 12 Vet. App. 238 (1999).

C.  TDIU

The Veteran's claim for TDIU is inextricably intertwined with the issues remaining on appeal, as well as his claims concerning his left lower extremity musculocutaneous nerve and external cutaneous neuropathy with meralgia paresthetica.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, adjudication of this claim must be delayed until these additional issues have been addressed.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for increased evaluations for his service-connected right and left knee disorders, left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica, and for TDIU, to include from all VA and non-VA medical providers who have treated him for his for these disorders, including records relating to any prior knee surgery.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the current degree of severity of his service-connected degenerative joint disease of the right and left knees.  The claims files and all pertinent electronic evidence not contained in the claims files must be made available to and reviewed by the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on both knees.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right and left knees.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right and left knee, and if so, whether it is slight, moderate, or severe.

All opinions provided must include a complete rationale. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate VA examination to determine to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Issue a statement of the case and notification of the 
Veteran's appellate rights on the issues of: (1) entitlement to a compensable evaluation for left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica; and (2) entitlement to an effective date prior to August 1, 2011, for the award of service connection for left lower extremity musculocutaneous nerve and external cutaneous nerve peripheral neuropathy with meralgia paresthetica, to include whether there was clear and unmistakable error in a June 1978 rating decision which failed to grant service connection for this condition.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

6.  After completing the above actions and any other development as may be indicated, the claims on appeal must be readjudicated, including consideration of all evidence received since the March 2013 statement of the case.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


